Title: To Alexander Hamilton from Angelica Church, [5–7 November 1789]
From: Church, Angelica
To: Hamilton, Alexander


[November 5–7, 1789]
Me voila mon tres cher bien en mer et le pauvre coeur bien effligé de vous avoir quitté. I have almost vowed not to stay three weeks in England. My Baron desires me to write beaucoup de petits folies but I am not much disposed for gaity, and yet I endeavor already to make myself tolerable to my fellow passengers, that my sweet friends advice may not be lost on me. Do my dear Brother endeaver to sooth my poor Betsey, comfort her with the assurances that I will certainly return to take care of her soon. Remember this also yourself my dearest Brother and let neither politics or ambition drive your Angelica from your affections.
The pilot leaves us this evening, he will call on you with my letter. Adieu my dear Brother, may god bless and protect you, prays your ever affectionate Angelica ever ever yours.
Bitter whilst in sight of my friends, thus far my dear Brother I am content with my company, and apparently they with me, but how can I be content when I leave my best and most invaluable friends. Adieu my dear Hamilton, you said I was as dear to you as a sister keep your word, and let me have the consolation to beleive that you will never forget the promise of friendship you have vowed. A thousand embraces to my dear Betsy, she will not have so bad a night as the last, but poor angelica adieu mine plus cher
my best affectionate wishes to my Baron.
Same to Van Berckel and l’Enfant
packet, six oClock, all well on board
